Exhibit 10.1

GENTHERM INCORPORATED

2013 Equity Incentive Plan

 

Restricted Stock UNIT Award Agreement

PERFORMANCE-BASED GRANT

Gentherm Incorporated, a Michigan corporation (the “Corporation”), as permitted
by the Gentherm Incorporated 2013 Equity Incentive Plan (the “Plan”), hereby
grants to the individual listed below (the “Participant”), a restricted stock
unit (“RSU”) award as described herein, subject to the terms and conditions of
the Plan and this Restricted Stock Unit Award Agreement (“Agreement”).

Unless otherwise defined in this Agreement, the terms used in this Agreement
have the same meaning as defined in the Plan.

1.Notice of Restricted Stock Unit Award.  

 

 

 

Participant:

 

[  ]

Grant Date:

 

[  ] 

Number of Target RSUs in Award:

 

[  ]

2.Grant of RSU Award. The Corporation hereby grants to the Participant, as of
the Grant Date, the number of target RSUs set forth in the table above.  

3.Determination Date; Vesting.  

(a)Determination Date.  Whether and the extent to which RSUs are earned shall be
determined by the Committee within 45 days following the calculation of the
performance measures as finalized as appropriate by the Chief Financial Officer
(or person having similar duties) using, as applicable, the financial results
audited by the Corporation’s independent registered public accounting firm (the
“Determination Date”); provided, however, in no event shall the Determination
Date be earlier than the third anniversary of the Grant Date.  

(b)Vesting.  Except as otherwise provided in this Agreement, if the Participant
remains continuously employed on a full-time basis with the Corporation or its
Subsidiaries from the Grant Date until the end of the applicable Determination
Date (the “Normal Vesting Date”), the earned RSUs shall become vested on the
Normal Vesting Date.  

4.Qualifying Termination Prior to Normal Vesting Date.   Notwithstanding Section
3 of this Agreement but subject to the notice and release requirements set forth
below in this Section 4, if at any time prior to the Normal Vesting Date, there
is a “termination of employment” (as defined in the Plan) of the Participant,
other than due to the Participant’s death or “Disability” (as defined in Section
6 hereof), or in connection with a “Change in Control” (as defined in Section 6
hereof), any unvested RSUs shall be forfeited. If there is a termination of
employment due to the Participant’s death or Disability prior to the Normal
Vesting Date, the target RSUs shall become vested as of the date of the
Participant’s termination of employment.  The vesting of unvested RSUs under
this Section 4 is conditioned upon the Participant (or, in the case of the
Participant’s death, an executor or administrator of the Participant’s estate)
signing and delivering to the Corporation, and there becoming irrevocable,
within 30 days after the date of such employment termination, a general release
of claims (in form and substance reasonably acceptable to

 

--------------------------------------------------------------------------------

 

the Corporation) by which the Participant releases the Corporation and its
affiliated entities and individuals from any claim arising from the
Participant’s employment by, and termination of employment with, the Corporation
and its Subsidiaries, in consideration for the receipt and vesting of the target
RSUs. Any RSUs that would have otherwise vested under this Section 4 shall be
forfeited if the general release does not become effective and irrevocable on or
before the 30th day following the Participant’s termination of employment.

5.Change in Control.  Notwithstanding Section 3 of this Agreement, if there is a
Change in Control of the Corporation prior to the Normal Vesting Date, the
number of RSUs that shall vest will be calculated based on actual performance
through the Change in Control for RSUs subject to a stock price or total
shareholder return performance measure, and shall be the target RSUs for RSUs
subject to any other performance measure, including the financial performance of
the Corporation (the “CIC-Earned Performance RSUs”). The CIC-Earned Performance
RSUs shall become vested on the earlier of (a) third anniversary of the Grant
Date and (b) if the Participant’s employment is terminated by the Corporation or
a Subsidiary (or a successor thereof) without “Cause” (as defined in Section 6
hereof) or by the Participant for “Good Reason” (as defined in Section 6
hereof), the date of termination of employment; provided, however, that the
Committee or Board, in its Discretion, may vest such RSUs as of an earlier
date.  

6.Definitions.  The following definitions shall apply for purposes of this
Agreement:

(a)Cause.  “Cause” means the Participant’s: (i) engaging in any act that
constitutes serious misconduct, theft, fraud, material misrepresentation,
serious dereliction of fiduciary obligations or duty of loyalty to the
Corporation or a Subsidiary; (ii) conviction of a felony, or a plea of guilty or
nolo contendere to a felony charge or any criminal act involving moral turpitude
or which in the reasonable opinion of the Board brings you, the Board, the
Corporation or any affiliate into disrepute; (iii) neglect of or negligent
performance of your employment duties; (iv) willful, unauthorized disclosure of
material confidential information belonging to the Corporation or a Subsidiary,
or entrusted to the Corporation or a Subsidiary by a client, customer, or other
third party; (v) repeatedly being under the influence of drugs or alcohol (other
than prescription medicine or other medically related drugs to the extent that
they are taken in accordance with their directions) during the performance of
the Participant’s employment duties or, while under the influence of such drugs
or alcohol, engaging in grossly inappropriate conduct during the performance of
the Participant’s employment duties; (vi) repeated failure to comply with the
lawful directions of the Participant’s superior that are not inconsistent with
the terms of the Participant’s employment; (vii) any material failure to comply
with the Corporation's or a Subsidiary’s written policies or rules; or (viii)
actual engagement in conduct that violates applicable state or federal laws
governing the workplace that could reasonably be expected to bring the
Corporation or any affiliate into disrepute. In order for the Corporation or a
Subsidiary to terminate the Participant’s employment for Cause under any of
clauses (iii), (v), (vi) or (vii) in the preceding sentence, the Corporation or
a Subsidiary must provide the Participant with written notice of its intention
to terminate employment for Cause and describing the acts or omissions upon
which such termination for Cause is based, and the Participant will be provided
a 30-day period from the date of such notice within which to cure or correct
such acts or omissions if they are reasonably susceptible of cure or correction.

(b)Change in Control.  “Change in Control” means any transaction or event, or
series of related transactions or events, which constitutes both a “Change in
Control” as defined in the Plan and a “change in control event” as defined in
Treasury Regulation section 1.409A-3(i)(5).

(c)Good Reason. “Good Reason” means in respect of the Corporation and the
Subsidiaries and without the Participant’s consent: (i) the occurrence of a
material diminution in the Participant’s authority, duties, or responsibilities
(other than temporarily while the Participant is physically or mentally
incapacitated or as required by applicable law); (ii) a material adverse change
in the reporting structure applicable to the Participant; (iii) a relocation of
the Participant's principal place of employment

2

--------------------------------------------------------------------------------

 

by more than 50 miles; or (iv) a material reduction in the Participant’s
aggregate base salary and target bonus (other than a general reduction that
affects all similarly situated executives in substantially the same
proportions); provided, however, that the Participant shall be considered to
have terminated employment for Good Reason only if (A) the Participant provides
notice to the Corporation of the event or condition meeting the foregoing
definition of Good Reason within 30 days after the initial occurrence of such
event or condition, (B) the Corporation or the applicable Subsidiary fails to
correct such event or condition within 30 days of receiving notice thereof from
the Participant, and (C) the Participant terminates employment with the
Corporation and the Subsidiaries within 30 days after the expiration of such
correction period.

(d)Disability.  “Disability” means the Participant’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected either to result in death or to last for
an uninterrupted period of not less than 12 months.

7.Forfeiture.   Upon the Participant’s termination of employment with the
Corporation and its Subsidiaries for any reason prior to the Normal Vesting
Date, any RSUs that do not become vested upon or after such employment
termination in accordance with the terms of this Agreement shall be immediately
canceled and forfeited for no consideration as of the Participant’s termination
of employment. Any RSUs that are outstanding but do not become vested on the
Normal Vesting Date in accordance with the terms of this Agreement shall be
cancelled and forfeited for no consideration as of the Normal Vesting Date.

8.Settlement of RSUs.  Subject to the withholding tax provisions of Section 12
hereof, within 45 days after the date upon which an RSU becomes vested in
accordance with the terms of this Agreement, the Corporation shall issue or
transfer to the vested Participant one share of common stock, no par value, of
the Corporation (“Common Stock”) per each RSU; provided, however, if RSUs vest
in accordance with Section 5 hereof, the Corporation (or a successor thereto)
shall issue or transfer to the Participant such shares of Common Stock or common
stock of the successor having approximately equivalent value (and references
herein to Common Stock issued on vesting shall include such successor common
stock, if applicable).

9.Rights As Shareholder.  Until and if shares of Common Stock are issued in
settlement of vested RSUs, the Participant shall not have any rights of a
shareholder (including voting and dividend rights) in respect of the Common
Stock underlying the RSUs.

10.Adjustments.

(a)In the event of any stock dividend, stock split, recapitalization, merger,
consolidation or reorganization of or by the Corporation that occurs after the
Grant Date and prior to the date of settlement of the RSUs, appropriate
adjustments shall be made to the RSUs so that they represent the right to
receive upon settlement any and all substituted or additional securities or
other property (other than cash dividends) to which the Participant would have
been entitled if the Participant had owned, at the time of such stock dividend,
stock split, recapitalization, merger, consolidation, or reorganization, the
Common Stock that may be issued upon vesting of the RSUs.

(b)Notwithstanding the attainment of financial results, all RSUs are subject to
reduction or elimination by the Committee prior to settlement if financial
results are achieved in ways that are considered not in the best interests of
the Corporation’s shareholders or not authorized by the Board or management.  

11.Non-Transferability of Award.  Neither the RSUs nor any interest in the RSUs
may be transferred, assigned, pledged, hypothecated or borrowed against, except
for a transfer under the laws of descent or distribution as a result of the
death of the Participant. The terms of the Plan and this Agreement

3

--------------------------------------------------------------------------------

 

shall be binding upon the Participant’s executors, administrators, heirs,
successors and assigns.  Any attempt to transfer, assign, pledge, hypothecate or
borrow against the RSUs in violation of this Section 11 in any manner shall be
null and void and without legal force or effect.

12.Withholding Obligations.  The Participant shall be responsible for all taxes
required by law to be withheld by the Corporation or a Subsidiary in respect of
the grant, vesting or settlement of the RSUs, and the Corporation may make any
arrangements it deems appropriate to ensure payment of any such tax by the
Participant. In its Discretion and by way of example and without limitation (i)
the Corporation may require the Participant to make a cash payment to the
Corporation in an amount equal to any such withholding tax obligation at the
time or at any time after such withholding tax obligation is due and payable,
(ii) the Corporation may retain and not issue to the Participant that number of
shares of Common Stock otherwise issuable upon settlement of vested RSUs which
have a then value equal to the amount of any such withholding tax, or (iii) the
Corporation or any Subsidiary may collect any such withholding tax by reducing
any compensation or other amount otherwise then or thereafter owing by the
Corporation or any Subsidiary to the Participant.

13.The Plan; Amendment.  This Award is subject in all respects to the terms,
conditions, limitations and definitions contained in the Plan, which is
incorporated herein by reference.  In the event of any discrepancy or
inconsistency between this Agreement and the Plan, the terms and conditions of
the Plan shall control.  The Committee shall have the right, in its sole
discretion, to modify or amend this Agreement from time to time in accordance
with and as provided in the Plan. This Agreement may also be modified or amended
by a writing signed by both the Corporation and the Participant. The Corporation
shall give written notice to the Participant of any such modification or
amendment of this Agreement as soon as practicable after the adoption thereof.

14.Rights of Participant; Regulatory Requirements.  Without limiting the
generality of any other provision of this Agreement or the Plan, Sections 21 and
22 of the Plan pertaining to the limitations on the Participant’s rights and
certain regulatory requirements are hereby explicitly incorporated into this
Agreement.

15.Notices.  Notices hereunder shall be mailed or delivered to the Corporation
at its principal place of business and shall be mailed or delivered to the
Participant at the address on file with the Corporation or, in either case, at
such other address as one party may subsequently furnish to the other party in
writing.

16.Governing Law.  This Agreement shall be legally binding and shall be executed
and construed and its provisions enforced and administered in accordance with
the laws of the State of Michigan, without regard to its choice of law or
conflict of law provisions that would cause the application of the laws of any
jurisdiction other than the State of Michigan.

17.Data Privacy Notice.  Participant hereby acknowledges that the collection,
use and transfer, in electronic or other form, of Participant’s personal data as
described in this Agreement and any other RSU grant materials by the Corporation
(and its Subsidiaries) is necessary for the purpose of implementing,
administering and managing Participant’s participation in the Plan. The
Participant authorizes, agrees and unambiguously consents to the transmission by
the Corporation (and its Subsidiaries) of any personal data information related
to this Award for legitimate business purposes (including, without limitation,
the administration of the Plan).  This authorization and consent is freely given
by the Participant.

Participant understands that the Corporation and its Subsidiaries may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, email address, date of
birth, social insurance, passport or other identification number (e.g., resident
registration number), salary, nationality, job title, details of all RSUs or any
other entitlement to shares of

4

--------------------------------------------------------------------------------

 

Common Stock awarded, canceled, exercised, vested, unvested or outstanding in
Participant’s favor (“Data”), for the purpose of implementing, administering and
managing the Plan.

Participant understands that Data will be transferred to Merrill Lynch, Pierce,
Fenner & Smith Inc., and its related companies (“Merrill Lynch”) or any stock
plan service provider as may be selected by the Corporation in the future, which
is assisting the Corporation with the implementation, administration and
management of the Plan. Participant understands that the recipients of the Data
may be located in the United States or elsewhere, and that the recipients’
country of operation (e.g., the United States) may have different data privacy
laws and protections than Participant’s country. Participant understands that if
he or she resides outside the United States, he or she may request a list with
the names and addresses of any potential recipients of the Data by contacting
his or her local human resources representative. The Corporation, Merrill Lynch,
any stock plan service provider selected by the Corporation and any other
possible recipients which may assist the Corporation (presently or in the
future) with implementing, administering and managing the Plan may receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing his or her
participation in the Plan. Participant understands that Data will be held only
as long as is necessary to implement, administer and manage Participant’s
participation in the Plan plus any required period thereafter for purposes of
complying with data retention policies and procedures. Participant understands
that based on where s/he resides, s/he may have additional rights with respect
to personal data collected, used or transferred in connection with this
Agreement or any other RSU grant materials by the Corporation (and its
Subsidiaries), and Participant may contact in writing his or her local human
resources representative.

18.Binding Agreement; Assignment.  This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Corporation and its successors and
assigns.  The Participant shall not assign (except in accordance with Section 11
hereof) any part of this Agreement without the prior express written consent of
the Corporation.

19.Headings.  The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

20.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

21.Severability. The invalidity or unenforceability of any provision of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

22.Acquired Rights.  The Participant acknowledges and agrees that: (a) the
Corporation may terminate or amend the Plan at any time; (b) the award of the
RSUs made under this Agreement is completely independent of any other award or
grant and is made in the Discretion of the Corporation; (c) no past grants or
awards (including, without limitation, the RSUs awarded hereunder) give the
Participant any right to any grants or awards in the future whatsoever; and (d)
none of the benefits granted under this Agreement are part of the Participant's
ordinary salary or compensation, and shall not be considered as part of such
salary or compensation in the event of or for purposes of determining the amount
of or entitlement to severance, redundancy or resignation or benefits under any
employee benefit plan.

23.Restrictive Covenants; Compensation Recovery.  By signing this Agreement, the
Participant acknowledges and agrees that this Award or any Award previously
granted to Participant by the Corporation or a Subsidiary shall be subject to
forfeiture as a result of the Participant's violation of any agreement with the
Corporation regarding non-competition, non-solicitation, confidentiality,
inventions

5

--------------------------------------------------------------------------------

 

and/or other restrictive covenants (the “Restricted Covenant Agreements”).  For
avoidance of doubt, compensation recovery rights to shares of Common Stock
(including such shares acquired under previously granted equity awards) shall
extend to the proceeds realized by the Participant due to the sale or other
transfer of such shares.  The Participant’s prior execution of the Restricted
Covenant Agreements was a material inducement for the Corporation's grant of
this Award.

24.Code Section 409A.   It is intended that this Award be exempt from or comply
with Section 409A of the Code and this Agreement shall be interpreted and
administered in a manner which effectuates such intent; provided, however, that
in no event shall the Corporation or any Subsidiary be liable for any additional
tax, interest or penalty imposed upon or other damage suffered by the
Participant on account of this Award being subject to but not in compliance with
Section 409A of the Code.

 

Signature Page Follows


6

--------------------------------------------------------------------------------

 

 

GENTHERM INCORPORATED

By:  ___________________________

Name: Matteo Anversa

Title: Chief Financial Officer

Dated: [  ]

 

 

                                                                                  

                          

 

 

 

PARTICIPANT ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS RESTRICTED STOCK UNIT
AWARD AGREEMENT, NOR IN THE CORPORATION’S 2013 EQUITY INCENTIVE PLAN, AS
AMENDED, WHICH IS INCORPORATED INTO THIS AGREEMENT BY REFERENCE, CONFERS ON
PARTICIPANT ANY RIGHT WITH RESPECT TO CONTINUATION AS AN EMPLOYEE OF THE
CORPORATION OR ANY PARENT OR ANY SUBSIDIARY OR AFFILIATE OF THE CORPORATION, NOR
INTERFERES IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE CORPORATION’S RIGHT TO
TERMINATE PARTICIPANT’S EMPLOYMENT WITH THE CORPORATION OR ANY PARENT OR ANY
SUBSIDIARY OR AFFILIATE OF THE CORPORATION AT ANY TIME, WITH OR WITHOUT CAUSE
AND WITH OR WITHOUT PRIOR NOTICE.

BY ACCEPTING THIS AGREEMENT, PARTICIPANT ACKNOWLEDGES RECEIPT OF A COPY OF THE
PLAN AND REPRESENTS THAT THE PARTICIPANT IS FAMILIAR WITH THE TERMS AND
PROVISIONS OF THE PLAN.  PARTICIPANT ACCEPTS THE RESTRICTED STOCK UNITS SUBJECT
TO ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT.  PARTICIPANT HAS REVIEWED
THE PLAN AND THIS AGREEMENT IN THEIR ENTIRETY.  PARTICIPANT AGREES TO ACCEPT AS
BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE COMMITTEE
UPON ANY QUESTIONS ARISING UNDER THE PLAN OR THIS AGREEMENT.

 

 

 

 

                                                                                    By:
_______________________

Name:  [  ]

Dated: ____________________

 

7

--------------------------------------------------------------------------------

 

Exhibit A

Determination of Performance and Earned RSUs

 

 